Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 10, 12-13, 15, 17, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20110189981) in view of Thorn (US 2009/0215397)
 Faith teaches
1. A credit management system, the system comprising: 
proximity credit transfer devices (101, 102) that each have a body and that each include: device data and credits stored within the device data; a user interface that configures the proximity credit transfer devices as sender devices or receiver devices and selects at least some of the stored credits ("selected credit amount") at the sender devices; 
wherein in response to a physical impact detected at the body of a sender device, 
the sender device: 
pairs a receiver device that is in closest proximity to the sender device (Faith, Figs. 5-7, par. 32-33, 119-120); and 
creates an encrypted point-to-point wireless link with the paired receiver device and sends the selected credit amount over the link to the paired receiver device (Faith, Fig. 1, 5-7, par. 50, 54-55, 66-67, 72). 
Faith is silent to sender device: pairs with a receiver device that the sender device determines is in closest proximity to the sender device, wherein the sender device pairs with the receiver device by exchanging wireless messages that do not utilize a network connection
Thorn teaches a device may initiate a pairing by detection of physical tap using sensors and analyzing tap pattern, Fig. 1B, par. 31-33; and/or send a discovery request 108 in low power level to another only within close proximity or user-configured distance and receives a response 110, Fig. 1C, par. 33-35, the sender would the receiver device that is able to respond to be closest.  The communication link between the devices may be direct link to avoid unwanted network data (par. 31-35, 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thorn so that unintended pairings can be minimized and the pairing or transfer can occur without relying on a network connection (par. 69).
2.1, wherein each of the proximity credit transfer devices include: a central processing unit (MPU); one or more impact sensing devices that detect physical impacts at the bodies of the proximity credit transfer devices and send signals indicating the impacts to the MPU; and a normally disabled wireless transceiver that the MPU enables upon receiving the signals indicating the impacts (Faith, Fig. 10, par. 32-33, 64, 98, 102, 116; Thorn, par. 31-35, 58-59, 64-68: communication 112 established when taps detected such that after detecting a physical tap, which suggests to one of ordinary skill in the art that the sender to initiate discovery request wirelessly; likewise, after detecting a tap the receiver would enable the normally disabled transceiver by the tap-enabled application to listen to the request in order to respond accordingly after the MPU processes the encryption key or tap pattern as password). 
3.1, wherein a network connected user device has been adapted to operate as either the sender proximity credit transfer device or as the receiver proximity credit transfer device (Faith, Figs. 1, 5-7; Thorn, par. 69). 
5.1, wherein each of the receiver devices listen for a wireless pairing request message sent from the sender device in response to a physical impact detected at the body of each receiver device, and then send a wireless pairing response message to the sender device (see i.e. Thorn, Fig. 1-5, par. 31-35, 58-59, 64-68: the receiver in Thorn is capable of detecting impact and listen to the request).
7.1, wherein a physical impact detected at the body of a specific receiver device and the physical impact detected at the body of the sender device are the result of the body of the sender device physically impacting the body of the specific receiver device; and wherein the sender device enables a normally disabled wireless transceiver upon detecting the physical impact at its body, and wherein the specific receiver device enables a normally disabled wireless transceiver upon detecting the physical impact at its body (Thorn, par. 31-35, 58-59, 64-68: communication 112 established when taps detected such that after detecting a physical tap, the sender to initiate discovery request wirelessly; likewise, after detecting a tap the receiver to enable the transceiver to listen to the request in order to respond accordingly).
8. 1, wherein after the sender device detects the physical impact upon the body of the sender device, the receiver devices must be located within a proximity distance of one meter or less from the sender device and remain so for an event window time period maintained at the sender device in order for the sending of the selected amount of credits to be successful (Thorn, par. 31, 33, 68)
10.1, wherein in response to the sending of the selected credit amount: the paired receiver device increases its credits by the selected credit amount and stores the credits to its device data, and sends a transaction receipt message over the wireless link to the sender device; and in response to receiving the transaction receipt message, the sender device decreases its stored credits by the selected credit amount and stores the credits to its device data (Faith, par. 82-83, 98, 134: devices may receive a receipt, in direct communication, and store an account balance in memory; Thorn, par. 31-35, 58-60, 64-68: devices may engage payment transfer; the teachings suggest that the balance on each device is updated when receiving a transaction receipt)
Re claims 12-13, 15, 17, 19, see discussion regarding claims above.
Re claim 21.1, 22.12 wherein each of the proximity credit transfer devices are initially in a low power mode, and wherein in response to the configuration of the proximity credit transfer devices by their user interfaces as sender or receiver devices, the sender or receiver devices transition to a standby power mode, in response to the configuring of the proximity credit transfer device as a sender device and the other proximity credit transfer devices as receiver devices (Thorn, par. 5, 15: discovery phase at power level low enough for the request to be received, which is inherently then switched to a standby power mode that establishes connectivity and transferring).
Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20160249156)/ Thorn (US 2009/0215397) further in view of Varoglu (US 20140199967)
Re claim 6.5, 16.15, Faith is silent to wherein the sender device pairs the receiver device in closest proximity to the sender device by selecting the wireless pairing response message with the highest received signal strength indicator (RSSI) value, and using a proximity device identifier (ID) of the selected wireless pairing response message to identify the paired receiver device. 
Varoglu [0066] WAP 103 and/or UE 106 may be configured to determine signal strength by receiving a packet with a known transmit strength or a packet that includes information corresponding to the transmit strength of the packet. WAP 103 and/or UE 106 may measure received signal strength (RSSI) of packets, and may filter multiple RSSI results in order to determine a more reliable RSSI value (e.g., in order to remove noise in received signal strength measurements). WAP 103 and/or UE 106 may determine distance between each other based on such RSSI values by comparing the difference between the transmit signal strength and the RSSI value (either filtered or unfiltered). See Varoglu, par. 56, 59, 66, 83, 89, 110-113.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Varoglu to determine and ensure the pairing device being the one intended for the credit exchange.
Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20110189981) /Thorn (US 2009/0215397)  in view of McCoy (US 20160164852 )
Re claim 9.1, 18.12, Faith teaches tap data may include movement PIN or password that is created and stored for later comparison (par. 124-125, 106).  Moreover, encryption key used in the devices are known (par. 117, 134)
Thorn teaches a device’s tap detector 405 may compare physical contact information output from sensor 305 with information stored in database 410 (par. 56, 66)
 Faith is silent to wherein the sender device and the paired receiver device each include a stored security code, and wherein the sender device sends the selected credit amount over the link to the paired receiver device with the stored security code, and the paired receiver device accepts the selected credit amount upon determining that the stored security code of the receiver device matches the sent security code. 
McCoy teaches that secret may be shared between two devices for matching (par. 23, 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCoy for security ensuring the data to be received is from legitimate source.
Claim(s) 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20110189981) /Thorn (US 2009/0215397) in view of Tumminaro (US 20070255620)
Re claims 11.1, 20, Faith is silent to wherein the system further comprises: a web service API; applications executing on network connected user devices that are each associated with a specific user, are in communication with the web service API, wherein the network connected user devices are each registered with a particular proximity credit transfer device; wherein the applications for each of the network connected user devices: enable the users to purchase credits at the web service API, and propagate the purchased credits to the registered proximity credit transfer devices for each of the network connected user devices; and extract at least some of the stored credits from the registered proximity credit transfer devices, and redeem the at least some of the extracted stored credits at the web service API.
However, Tuminaro does disclose registering applications executing on network connected user devices to communicate with the proximity credit transfer devices ("When registering with the system, the system will give the user a choice of how much information the user wants to reveal.", para [0274)-(0278)); and 
enabling users associated with each of the applications to purchase credits via a web service API ("Loading of an account refers to transferring of funds to an account on the mobile payment system where funds may be transacted.", para [0149), [0262)); 
each of the applications propagating the purchased credits to the registered proximity credit transfer devices "Loading of an account refers to transferring of funds to an account on the mobile payment system where funds may be transacted.", para (0149), [0262)); and the applications extracting at least some of the stored credits from the registered proximity credit transfer devices, and redeeming the at least some of the extracted stored credits at the web service API ("Unloading of an account refers to transferring of funds from the mobile payment system to another account.", para (0149), (0263)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method taught by Faith with the web service API taught by Tumminaro, since such would allow for accessing a remote server and internet through the mobile device.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that “a first device detects one or more taps at its body, and then connects to / pairs with another device based on the detected taps … different than a sender device pairing with a receiver device based on which receiver device the sender device determines is8 of 27Application No.: 16/653,953 closest, as claimed”
The Examiner respectfully disagrees and contends that the pairing is actually based on the discovery request sent from the senders to other devices that are nearby (par. 33-34). If a response is received from a receiver, communication is established (par. 34).  The paragraph 38 Applicant referred to is from a publication (US 2009/0153342) different from the cited publication (US 2009/0215397) with the same inventor name.
Applicant continues to argue that Thorn (US 2009/0153342) does not teach some of the claims, i.e. 3, 5, 7, 13, 15, 17.  However, the arguments are based on a non-cited reference.  Again, the cited reference is (US 2009/0215397)
Applicant argues that Varoglu does not teach claim 6 limitation.  
However, Varoglu discloses that the sender and receiver devices are known to measure signal strengths when connecting to each other via tapping and determine a more reliable/stronger RSSI value signal (with filtered out or minimized noise). See par. 56 mentioning that a tap with a physical bump whose proximity is determined based on threshold signal strength.
 Applicant argues that McCoy does not teach claim 9.
However, Faith/Thorn combination has disclosed all limitations required by claim 9 except for a stored secret shared by the two devices.
McCoy discloses that  first communication device 102 and the second communication device 104 may share the same authentication data (par. 23, 28).
Applicant argues that Tumminaro does not teach claim 11 in that in Tumminar’s mobile devices communicate financial transaction over a network, which is opposite to the current specification at [0021] that credits are transferred without requiring a network and no database or server is involved.
However, the claim recites limitations that are directed to network connection or interaction.  For instance, there are instances of network use in limitations “applications executing on network connected user devices”, “enable the user of each network connected user device to purchase credits”, and “redeem the at least some of the extracted stored credits at the web service APL”.  Furthermore, Faith discloses the devices 101 and 102 communicate directly using a key (par. 98). Thorn discloses that the devices can be in direct communication without an indirect network link.  Thus, it is clear that the devices, according to the prior’s teachings, have the capability of communicating directly or indirectly via network.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887